In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00231-CV
        ___________________________

IN RE WALLACE WAYNE BOWMAN, JR., Relator




                Original Proceeding
  97th District Court of Montague County, Texas
        Trial Court No. 2020-0339M-CV


   Before Sudderth, C.J.; Kerr and Birdwell, JJ.
       Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       The court has considered relator’s Motion for Stay of Petition for Writ of

Mandamus Pending Filing Fee of $155, and we deny the motion as moot.

       We have also considered relator’s Motion to Suspend Operation of Texas Rules

of Appellate Procedure, and we grant the motion and suspend Rules 9.3(a)(1), 9.4(f),

and 9.4(h). See Tex. R. App. P. 9.3(a)(1), 9.4(f), 9.4(h).

       Finally, we have considered relator’s petition for writ of mandamus and are of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                         Per Curiam

Delivered: August 18, 2021




                                             2